 


114 HRES 461 EH: Establishing a Select Investigative Panel of the Committee on Energy and Commerce.
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 461 
In the House of Representatives, U. S.,

October 7, 2015
 
RESOLUTION 
Establishing a Select Investigative Panel of the Committee on Energy and Commerce. 
 
 
That there is hereby established a Select Investigative Panel of the Committee on Energy and Commerce (hereinafter select panel). 2. (a)The select panel shall be composed of not more than 14 Members, Delegates, or the Resident Commissioner appointed by the Speaker, of whom not more than six shall be appointed on the recommendation of the minority leader. Any vacancy in the select panel shall be filled in the same manner as the original appointment. 
(b)Each member appointed to the select panel shall be treated as though a member of the Committee on Energy and Commerce for purposes of the select panel. (c)No member may serve on the select panel in an ex officio capacity. 
(d)The Speaker shall designate as chair of the select panel a member elected to the Committee on Energy and Commerce.  3. (a)The select panel is authorized and directed to conduct a full and complete investigation and study and issue a final report of its findings (and such interim reports as it may deem necessary) regarding— 
(1)medical procedures and business practices used by entities involved in fetal tissue procurement; (2)any other relevant matters with respect to fetal tissue procurement; 
(3)Federal funding and support for abortion providers; (4)the practices of providers of second and third trimester abortions, including partial birth abortion and procedures that may lead to a child born alive as a result of an attempted abortion; 
(5)medical procedures for the care of a child born alive as a result of an attempted abortion; and (6)any changes in law or regulation necessary as a result of any findings made under this subsection. 
(b)The chair of the Committee on Energy and Commerce shall cause any such report to be printed and made publicly available in electronic form. 4.Rule XI and the rules of the Committee on Energy and Commerce shall apply to the select panel in the same manner as a subcommittee except as follows: 
(1)The chair of the select panel, consistent with the notification, consultation, and reporting requirements of rule 16 of the rules of the Committee on Energy and Commerce, may authorize and issue subpoenas pursuant to clause 2(m) of rule XI in the investigation and study conducted pursuant to section 3, including for the purpose of taking depositions.  (2)The chair of the select panel, upon consultation with the ranking minority member, may order the taking of depositions, under oath and pursuant to notice or subpoena, by a member of the select panel or a counsel of the select panel. Such depositions shall be governed by the regulations issued by the chair of the Committee on Rules pursuant to section 3(b)(2) of House Resolution 5, One Hundred Fourteenth Congress, and printed in the Congressional Record. The select panel shall be deemed to be a committee for purposes of such regulations.  
(3)The chair of the select panel may, after consultation with the ranking minority member, recognize— (A)members of the select panel to question a witness for periods longer than five minutes as though pursuant to clause 2(j)(2)(B) of rule XI; and  
(B)staff of the select panel to question a witness as though pursuant to clause 2(j)(2)(C) of rule XI. 5.Service on the select panel shall not count against the limitations in clause 5(b)(2)(A) of rule X.  
6.The select panel shall cease to exist 30 days after filing the final report required under section 3.  Karen L. Haas,Clerk. 